DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and within Group I election of species A in the reply filed on 1/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-9 and11-13 are examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 4-5 and 7 depend from claim 1 which is directed to a foodstuff comprising heat moisture treated fava bean protein concentrate. Claims 2 and 4-7  as recited are unclear for recitation of  “has a surface mean diameter of between about 5 and 20 microns, and a volume mean diameter of between about 20 and 100 microns” (claim 2), “surface mean diameter at least than 1.5 times the surface mean diameter of particles of an untreated fava bean protein concentrate” (claim 4), “a volume mean diameter at least 3 time volume mean diameter of particles of an untreated fava protein concentrate” (claim 5) and “can be characterized by the following test: the interfacial elasticity of a 40 p1L droplet of soy oil within a solution of 0.1% w/v solution of said concentrate at pH 3 is between 20 and 30 mN/m, or between 21 and 25 mN/m or between 22 and 24 mN/m as measured by the Interfacial tension and interfacial rheology procedure over a frequency range of between 0.01 and 0.2 Hz.” (claim 7). The features related to the protein content and the mean diameter, interfacial elasticity etc., can only be considered if the claim was 
For the purpose of this office action a food product containing heat moisture treated / denatured fava bean protein concentrate will be regarded as relevant.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly 

Claims 1-5, 7-9, 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference to Xu et al., (WO 2014174149), hereinafter Xu, in view of IDS NPL reference to Youssef et al. and as evidenced by NPL to Salazar et al. Protein structural changes during processing of vegetable feed ingredients used in swine diets: implications for nutritional value, Nutrition Research Reviews (2016), 29, 126–141 and conversion calculator from https://www.convertunits.com/from/gram+calorie/to/Joules


Regarding claim 1, Xu teaches a foodstuff comprising a and a lipid to make emulsions and foods like yogurt, tofu, cheese and or emulsions etc.,(See abstract and page 5, lines 20-28)plant based protein sourced from fava beans (Page 5, lines 34), wherein the plant based protein material is pre-treated by method steps of heating and/or milling (Page 6, lines 7-15, page 9, lines 26-30), i.e., heat treatment; further protein is denatured within the liquid protein containing fraction by adding water to the protein source (See Page 4, lines 15-21 and page 5, lines 5, lines 10-17), i.e., heat moisture treated fava bean protein as claimed. Regarding the protein concentrate having between 50% and 73% protein Xu teaches adjusting the protein concentration to 0.1 to 60 weight % (Page 5, lines 15-17 and page 6, lines 30-33), which includes protein content in applicant’s range of between 50% and 73%.
Xu is silent regarding the denaturation enthalpy of heat and moisture treated fava bean protein being less than the native fava bean protein concentrate and fava bean protein concentrate having a denaturation enthalpy of “5.5 and 7.0 J/g” as per claims 1, and 3. Xu teaches denatured plant-based proteins (Pages 4-5). However, at the time of the effective filing date of the invention it was well known in the art that that denaturation enthalpy of typical untreated fava protein falls in the range of 2.43 to 4.4 calories per gram measured at 82 °C (where the measuring temperature falls in the range for claim 6) as taught by  IDS reference to Youssef page 358, results and discussion, para 1). Youssef’s data translates to 10.16Joules per gram to 18.4Joules per gram as 1 calorie is equal to 4.184 Joules (conversion calculator). Further at the time of the effective filing date of the invention it was also well known in the art that that denaturation enthalpy is a measure of amount of energy required to denature a protein (Salazar, page 134, Column 1, para2) and denatured proteins exhibit a lower denaturation enthalpy or a lack of denaturation enthalpy compared to the native ones (See evidentiary ref to Salazar et al, page 134, Column 1, para 2). Thus, enthalpy of denaturation of heat and moisture treated protein will be lower or there will be a “lack of 

Regarding claim 8, Xu teaches of oil-in-water emulsions that are either milk type or gel type , such as yogurt, tofu or cheese consistency (See Page 5, lines 1-5 and 21-25), which includes viscosity values in the claimed range. Xu also teaches that the oil-in water emulsions upon homogenization stays in one continuous phase for at least 14 days and preferably 30 days. Thus the stability criteria “mixed at 30 Hz for 2 minutes and stored at between 200 and 30" C has a viscosity of between 19,000, and 22,500 cP after one week's storage” as recited is at least obvious in view of applied art to Xu in view of Youssef and Salazar.

Regarding claim 9, Xu teaches a foodstuff of claim 1 comprising the heat moisture treated fava bean protein concentrate in an amount up to 50% of the composition (see Page 5, lines 15-17 and page 6, lines 30-35 where 0.5 to 60^ by weight of protein is present as part of the composition.

Regarding claim 11-13, Xu teaches that denatured protein acts as an emulsifier (Page 1, lines 24-30 and Page 4, line 34 to page 5, line 6), i.e., Xu teaches an emulsion where fava bean protein concentrated is used as an emulsifier.
Xu further teaches that the emulsion is milk or milk type emulsion or gel and gel type (Page 7, lines 8-20), which are both examples of oil-in-water emulsion as claimed. The emulsions as taught by Xu include which comprises a) between about 15% to about 95% by weight of a continuous phase (i.e., water in a milk type or gel type emulsion where 0.5 to 10% protein and 1-10% lipid as taught on page 7, lines 1-12); b) between 1% to 75% by weight of a dispersed phase (oil or lipid is 1-10% in milk type emulsion as per page 7, lines 10-12); c) between about 0.1% to 25% emulsifier (0.5 to 10% protein in milk type emulsion and  3-20% in emulsion gel); wherein the emulsifier is protein, i.e., emulsifier comprising at 

Regarding claims 2, 4 -5 and 7 depend from claim 1 which is directed to a foodstuff comprising heat moisture treated fava bean protein concentrate. Claims 2 and 4-7  as recited are unclear for recitation of  “has a surface mean diameter of between about 5 and 20 microns, and a volume mean diameter of between about 20 and 100 microns” (claim 2), “surface mean diameter at least than 1.5 times the surface mean diameter of particles of an untreated fava bean protein concentrate” (claim 4), “a volume mean diameter at least 3 time volume mean diameter of particles of an untreated fava protein concentrate” (claim 5) and “can be characterized by the following test: the interfacial elasticity of a 40 p1L droplet of soy oil within a solution of 0.1% w/v solution of said concentrate at pH 3 is between 20 and 30 mN/m, or between 21 and 25 mN/m or between 22 and 24 mN/m as measured by the Interfacial tension and interfacial rheology procedure over a frequency range of between 0.01 and 0.2 Hz.” (claim 7). The features related to the protein content and the mean diameter, interfacial elasticity etc., can only be considered if the claim was directed to the heat moisture treated fava bean protein concentrate per se. Since the product being claimed is foodstuff , thus it is not clear whether the mean droplet diameter is of the protein dispersion or of a product like an emulsion as is claimed in claims 12-13. 
Further, based on the teaching of the Xu in view of applied art to Salazar and Youssef, and also based on the recitation of claims (see 112 second), it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that if the properties are properties of the foodstuff containing heat moisture treated fava bean protein concentrate the the foodstuff, i.e., oil-in water emulsion as is taught by Xu (which includes oil-in-water emulsions which are homogenized and further processed and are stable for the claimed duration of time as applied above to claims 1, 3, 6, 8-13) can also be processed to achieve the desired properties like the droplet size, interfacial elasticity etc. 
Further, if the “droplet size, interfacial elasticity” are properties of heat and moisture treated fava bean protein concentrate Xu is still relevant because Xu teaches heat and moisture treated fava bean protein concentrate having the desired protein content as is instantly claimed. The recitation of “has a surface mean diameter of between about 5 and 20 microns, and a volume mean diameter of between about 20 and 100 microns” (claim 2), “surface mean diameter at least than 1.5 times the surface mean diameter of particles of an untreated fava bean protein concentrate” (claim 4), “a volume mean diameter at least 3 time volume mean diameter of particles of an untreated fava protein concentrate” (claim 5) and “can be characterized by the following test: the interfacial elasticity of a 40 p1L droplet of soy oil within a solution of 0.1% w/v solution of said concentrate at pH 3 is between 20 and 30 mN/m, or between 21 and 25 mN/m or between 22 and 24 mN/m as measured by the Interfacial tension and interfacial rheology procedure over a frequency range of between 0.01 and 0.2 Hz.” (claim 7)” is only a statement of the inherent properties of the component ‘product’. The structure recited in “Xu” is substantially identical to prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.


Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Xu, Youssef and Salazar and conversion calculator from https://www.convertunits.com/from/gram+calorie/to/Joules as applied to claim 1 above further in view of NPL IDS reference to Jiang et al.(“FabaBeanFlavourandtechnologicalPropertyImprovementbyThermal Pre-Treatments",LWT-FOODSCIENCEANDTECHNGLOGY,ACADEMICPRESS,UK,VOL.68,December12,2015,pages 295-305), hereinafter Jiang

Regarding claim 6, Xu as applied to claim 1 I in view of Salazar and Youssef is silent regarding the peak denaturation temperature for fava bean , i.e., “fava bean protein concentrate has a peak denaturation temperature of between 85 and 88.5 C.”, however, fava beans like any other legume will have peak denaturation temperature based on the denaturation temperature of its amino acids and since major storage proteins in fava are 7S and 11S globulins that have denaturation temperature range of about 85C (as taught by IDS reference to Jiang (Page 299, column 2, para 1 under protein solubility), therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that  the peak denaturation temperature fava bean protein concentrate as taught by Xu will fall in the claimed temperature range of 85 and 88.5 C


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791